                           Case 1:18-cv-00694-CCC Document 31 Filed 05/06/19 Page 1 of 1
AO 450 (Rev. 01/09) Judgment in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                          for the
                                             MIDDLE DISTRICT of PENNSYLVANIA

               HERSHEY CREAMERY COMPANY,                                            )
                                    Plaintiff                                       )
                                        v.                                                Civil Action No.           1:18-CV-0694
                                                                                    )
    LIBERTY MUTUAL FIRE INSURANCE COMPANY and
                                                                                    )           (Chief Judge Conner)
            LIBERTY INSURANCE CORPORATION, ,
                                                                                    )
                                   Defendants


                                                         JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                               recover from the
defendant (name)                                                                                                    the amount of
                                                                               dollars ($                       ), which includes prejudgment
interest at the rate of                          %, plus postjudgment interest at the rate of                   %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      SUM MARY JUDGMENT be and is hereby ENTERED in favor of plaintiff HERSHEY CREAMERY
                 COMPANY, and against defendants LIBERTY MUTUAL FIRE INSURANCE COMPANY and LIBERTY
                 INSURANCE CORPORATION, as to Hershey’s declaratory judgment claim against Liberty Mutual (Count I)
                 regarding Liberty Mutual’s duty to defend, in accordance with the court’s memorandum (Doc. 29) and order
                 (Doc. 30), dated May 6, 2019.



This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                           presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                        without a jury and the above decision


X     decided by Judge or Magistrate Judge                                Chief Judge Christopher C. Conner

                       MOTION FOR PARTIAL SUMMARY JUDGMENT

Date:                        May 6, 2019                                    CLERK OF COURT PETER WELSH, Acting Clerk of Court

                                                                                                        K. McKinney

                                                                                                Signature of Clerk or Deputy Clerk
